        Case 1:20-cv-05441-KPF Document 76 Filed 08/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNIFORMED FIRE OFFICERS
ASSOCIATION, et al,

                          Plaintiff,                20 Civ. 5441 (KPF)

                   -v.-                          ORDER FOR ADMISSION
                                                    PRO HAC VICE
DEBLASIO, et al,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The motion of Courtney G. Saleski for admission to practice Pro Hac Vice

in the above-captioned action is hereby GRANTED. Ms. Saleski has declared

that she is a member in good standing of the bars of the Commonwealth of

Pennsylvania, State of New Jersey, and the District of Columbia, and that her

contact information is as follows:

      Applicant’s Name:         Courtney G. Saleski
      Firm Name:                DLA Piper LLP (USA)
      Address:                  1650 Market Street, Suite 5000
      City, State, Zip:         Philadelphia, PA 19103
      Telephone:                (215) 656-2431
      Fax:                      (215) 606-2046
      Email:                    Courtney.saleski@dlapiper.com

      Ms. Saleski has requested admission Pro Hac Vice for all purposes as

counsel for Petitioners/Plaintiffs Uniformed Fire Officers Association;

Uniformed Firefighters Association of Greater New York; Correction Officers’

Benevolent Association of the City of New York, Inc.; Police Benevolent

Association of the City of New York, Inc.; Sergeants Benevolent Association;

Lieutenants Benevolent Association; Captains Endowment Association; and
         Case 1:20-cv-05441-KPF Document 76 Filed 08/07/20 Page 2 of 2




Detectives’ Endowment Association. Accordingly, it is hereby ORDERED that

Ms. Saleski is admitted to practice Pro Hac Vice in the above-captioned case in

the United States District Court for the Southern District of New York. All

attorneys appearing before this Court are subject to the Local Rules of this

Court, including the Rules governing discipline of attorneys.

      SO ORDERED.

Dated:       August 7, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
